Citation Nr: 1137364	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine with residual pain, claimed as chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1996 to August 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Denver, Colorado RO.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbosacral degenerative disc disease has been manifested by pain on motion, without additional loss of motion due to pain on repetitive range-of-motion testing; objectively, forward flexion has been no less than 70 degrees and the combined range of lumbar motion has been no less than 210 degrees; ankylosis and incapacitating episodes have not been shown.  

2.  From January 8, 2007, mild right lower extremity radiculopathy and pain secondary to the Veteran's service-connected lumbosacral degenerative disc disease has been demonstrated; moderate bilateral lower extremity radiculopathy has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2011).

2.  From January 8, 2007, the criteria for a separate grant of service connection for right lower extremity radiculopathy and pain as secondary to service-connected lumbosacral degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  From January 8, 2007, the criteria for a 10 percent, but no higher, disability evaluation for radiculopathy and pain of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs) and private treatment records, and the Veteran was provided VA examinations in March 2006 and August 2009. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

With regard to this particular claim, the Board notes that the Rating Schedule and diagnostic codes regarding diseases and injuries of the spine were amended effective September 26, 2003, prior to the filing of the Veteran's request for service connection and disagreement with the evaluation assigned.  The present appeal is therefore governed by the current General Rating Formula for Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
Finally, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

The new rating criteria also include the following pertinent provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for degenerative disc disease of the lumbosacral spine with residual pain in the May 2006 rating decision that is the subject of this appeal.  He was assigned a 10 percent rating, made effective from August 2, 2005, the date of receipt of his claim for service connection.  He contends he is entitled to a higher initial rating.

He was afforded a VA examination in March 2006.  When asked about daily activities, he stated he was able to walk continuously for 30 to 40 minutes.  He also rode a bike twice weekly for exercise.  He was able to do some housecleaning.  However, he avoided running and sports because of his low back and knee conditions.  He was not taking any medication.  

Range-of-motion testing showed forward flexion from 0 to 90 degrees, in the normal range, with no pain.  Right and left lateral flexion was 0 to 30 degrees, and lateral rotation was to 30 degrees on both sides, with no pain.  Repetitive use showed no fatigue, incoordination, lack of endurance, or additional loss of motion due to pain.  There was tenderness at the L5-S1 level.  However, there was no effusion, erythematous change, muscle atrophy, or muscle spasm.  The Veteran reported low back pain on motion after the examination, but his lower back motion was not limited by pain.  Sensation of the lower back was normal.  Lasegue sign was negative, indicating no lumbar radiculopathy.  In the past 12 months, the Veteran did not have any episodes of incapacitation.  The examiner assessed degenerative disc disease of the lumbosacral spine, with residual pain, no limitation of motion, and no lumbar radiculopathy.  

In December 2006, the Veteran sought treatment at University of North Carolina Health Care (UNC) at the request of his chiropractor.  He had begun to develop spasms and pain in the right low back, gluteal buttock, and lateral hip region for 5 years.  His symptoms had been controlled with visits to the chiropractor, but he had recently had recurrent pain.  It had started to affect his walking as well, and he found it difficult to bend forward.  He denied numbness, tingling, weakness, weight loss or gain, fevers, child, nausea, or vomiting.  There was no distal pain, numbness, or tingling.  Flexion was to 80 degrees, and extension to 15.  There was no pain with hyperextension, and he had 90 degrees of rotation.  He had no tenderness to palpation, and negative sacroiliac joint tenderness.  Straight leg raise test was negative.  There was normal sensation to light touch in the bilateral lower extremities.  An X-ray showed a normal lumbar spine, with alignment of the vertebral bodies and an intact sacrum.  Facet arthrosis was noted at L1 to L2.  The doctor assessed right-sided low back and hip pain, although he suspected involvement of the L5 nerve root, and ordered an MRI.  

The January 2007 MRI showed an L4-L5 right paracentral disc herniation with associated neural foraminal stenosis and involvement of the L5 nerve root.  There was also a diffuse disc bulge with superimposed mild protrusion at L5-S1 on the left.  After reviewing the MRI, the doctor assessed right L5 radiculopathy, and referred him for physical therapy as well as an epidural steroid injection.  

The Veteran had 2 injections in January and February 2007, and experienced significant relief of his symptoms.  In June 2007, he deferred the third injection because he was doing so well and felt the injection was not necessary.  However, in July, he began to have minimal symptoms of pain in the L4-L5 distribution on the right side.  He only had this pain when doing certain physical exercises.  A third injection was administered.  It was noted that he was moving to Colorado and would no longer be receiving treatment at UNC.  



The Veteran submitted a statement along with his March 2008 VA Form 9 in which he stated that he disagreed with the statement in the SOC that treatment at UNC in January 2007 revealed full range of motion and mild muscle spasms.  He said that at that time he was unable to tie his shoes, dress himself normally, stand up straight because of intense muscle guarding, walk without a severe gait (as his right leg had significant nerve stimulation and right foot drop), bend forward at the waist without significant pain, sit at a desk without significant pain, defecate without aggravating the sciatica in the right leg, or lie prostrate in bed without constant pain.  

Records from Regenerative Solutions indicate the Veteran sought prolotherapy from April to June 2008.  

In June 2008, A.M.B., Ph.D., wrote a letter stating that the Veteran's back disorder had caused extended periods of inactivity.  In the 20 months since his initial diagnosis, he had persistent pain during even the most common activities, such as loading the dishwasher, lacing his shoes, entering and exiting cars, and sitting for extended periods of time.  He had numbness, tingling, and muscle weakness down the right leg, which led to a dragging leg syndrome, making walking with a normal gait nearly impossible at the injury's outset.  Any kind of physical fitness activity proved a challenge in the last year and a half, with moderate and altered activities resumed only within the past 3 months.  The writer of the letter appears to be a relative or spouse of the Veteran, and it is unclear whether she has any professional medical credentials.

He was afforded another VA examination in August 2009.  Since the last VA examination, the Veteran had injured his back when he twisted it while running to catch a football in September 2006.  He had severe pain in his right leg.  One week later, he participated in an adventure race, consisting of 20 hours of biking, running, and pedaling.  After he finished the race, however, his pain became unbearable with radiculopathy to the lower right extremity.  He had 3 epidural steroid injections in 2007, then began prolotherapy injections in 2008, which are injections into the tendons and ligaments of the back to help strengthen the back.  


Currently, he reported intermittent pain and stiffness occurring almost every morning, at a level of 5 or 6 out of 10 in severity.  It resolved after half the day of activity and stretching at noon time.  He also had intermittent pain radiating to the right lower extremity, but no weakness, numbness, or tingling.  This happened weekly and lasted 24 to 48 hours.  It was precipitated by bending, sitting forward, or shoveling.  He had been able to function in his job and had missed no days of work during the past year.  He could walk for 60 minutes, sit for 60 minutes, and stand for 2 hours.  He experienced no flares other than the flares of radiculopathy as described.  He treated his back with exercise only and no medications, heat, or ice.  He had no incapacitating episodes during the past year.  

Examination of the lumbosacral spine showed no scoliosis, spasm, or tenderness.  Straight leg raising was negative bilaterally at 70 degrees.  He only experienced slight sensation of back tightness and hamstring tightness.  Forward flexion was from 0 to 70 degrees, with slight non-radiating pain at 70 degrees.  Extension was from 0 to 25 degrees with a sense of slight tightness at 25 degrees.  Left and right lateral flexion was 0 to 70 degrees bilaterally with a slight sense of tightness on the right only at 30 degrees.  Left and right rotation was from 0 to 30 degrees bilaterally with a sensation of tightness on the right only at 30 degrees.  There was no change in active or passive range of motion during repeat testing (times 3), and no additional loss of range of motion was observed for the lumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.  Strength was 5 out of 5 throughout all major upper and lower extremity muscle groups.  Sensation was normal in the bilateral hands and feet to pinprick testing.  The examiner assessed lumbar spine degenerative disc disease with herniation at L4-L5 and L5-S1, with residual of pain, stiffness, and intermittent sensory L4-L5 radiculopathy on the right.  

Based on the foregoing, the Board finds that the evidence fails to support a rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine under the General Rating Formula for Diseases and Injuries of the Spine.  However, as discussed below, a separate rating is warranted for the neurological components of the Veteran's disability.   

The range-of-motion test results from March 2006, December 2006, and August 2009, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243.  Flexion was no less than 70 degrees, which is in the middle range of the criterion for a 10 percent evaluation, and combined range-of-motion was no less than 210 degrees, also well above the minimum criterion for a 10 percent rating.  Thus, the preponderance of the evidence does not more nearly reflect the criteria for an evaluation higher than 10 percent, as range-of-motion findings fall solidly into the 10 percent rating category.  Therefore, the 10 percent rating is the appropriate evaluation.  38 C.F.R. § 4.7.    

Next, the Board has considered whether a rating in excess of 10 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with Intervertebral Disc Syndrome, which can include a herniated disc as seen on this Veteran's MRI.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the veteran must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran told the 2006 and 2009 VA examiners that he had no incapacitating episodes due to back pain.  In addition, there are no physician's orders or other evidence in the claims file that his doctors prescribed bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case reported pain or tightness at the end of range-of-motion testing at the 2009 VA examination.  However, the examiner noted there was no change in range of motion after repetition, and no additional loss of motion due to pain, weakness, impaired endurance, incoordination, or instability.  The 2006 VA examination made similar observations.  Indeed, both examiners noted that his pain did not affect his range of motion.  Moreover, even if the pain is taken into consideration, however, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  Further, the Veteran has been able to participate in adventure races and other activities despite his occasional back pain.  Thus, the overall evidence fails to show that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 20 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5237, which addresses lumbosacral strains.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  Disabilities evaluated under this code are evaluated the same way as those under DC 5237.  However, DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  DC 5243 addresses intervertebral disc syndrome and, as discussed above, the Veteran does not meet the criteria for application of that code.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  As noted above, a January 2007 MRI showed L5 nerve root involvement, and the UNC doctor diagnosed right L5 radiculopathy.  The Veteran reported pain in his right leg during certain activities, and stated that it had begun to affect his gait.  At the 2009 VA examination, he reported weekly episodes of pain in the right leg lasting 24 to 48 hours.   

Based on the foregoing medical evidence indicating right L5 radiculopathy and the Veteran's consistent but intermittent complaints of pain in the right leg, the Board will apply the benefit-of-the-doubt doctrine in favor of the Veteran, and finds that a separate evaluation is warranted for the neurological components of his back disability in the right leg.  


The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are to be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuritis, neuralgia, and paralysis of the sciatic nerve are evaluated under DC 8520, found in 38 C.F.R. § 4.124a.  A 10 percent evaluation is assigned where there is mild incomplete paralysis, neuritis, or neuralgia; a 20 percent evaluation is assigned where symptoms are moderate; a 40 percent evaluation is assigned where symptoms are moderately severe; and a 60 percent evaluation is assigned where symptoms are severe with marked muscular atrophy. 

The Board finds that a 10 percent evaluation for the right lower extremity is appropriate in light of the Veteran's complaints of weekly right leg pain.  The effective date should be the date of the January 2007 MRI, when right nerve root involvement was first identified.    

In conclusion, although the evidence does not support an evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbosacral spine under the rating formula for disabilities of the spine, a separate evaluation is warranted for the radiculopathy in the right lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

In addition to the foregoing, the Board has considered whether the Veteran's service-connected lumbosacral disability warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the Veteran has reported that he has not missed any work due to his back condition.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.



ORDER


Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine with residual pain, claimed as chronic low back pain, is denied.

A separate service-connected disability evaluation of 10 percent is granted for right lower extremity radiculopathy and pain associated with the lumbosacral degenerative disc disease, effective January 8, 2007, subject to governing criteria applicable to the payment of monetary benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


